Citation Nr: 1739854	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for a scar of the right upper arm, status post small pox vaccination.

2. Entitlement to an initial compensable disability rating for headaches from January 20, 2008 to April 21, 2010, in excess of 10 percent from April 22, 2010 to October 18, 2015, and in excess of 30 percent since October 19, 2015.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The procedural history of this case shows that a July 2010 rating decision increased the rating for headaches from zero percent to 10 percent, effective April 22, 2010.  This rating decision also granted service connection for a scar of the right upper arm and assigned a noncompensable (zero) rating, effective January 26, 2010.  The appeal was previously remanded by the Board in July 2015.  Thereafter, a November 2015 rating decision increased the rating for headaches from 10 percent to 30 percent, effective October 19, 2015, and granted a separate rating for a painful scar of the right upper arm with a rating of 10 percent, effective October 19, 2015. 

When this case was previously before the Board in July 2015, the issues of entitlement to service connection for a right knee disorder and irritable bowel syndrome (IBS) were on appeal in addition to the issues listed on the cover page.  By a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right knee and IBS disabilities, and assigned ratings and effective dates.  Further, after the Board's remand in August 2016, service connection was granted for arthritis of the right hip strain, with which the Veteran has expressed a desire not to appeal.  As these decisions constitute the full grant of benefits sought on appeal, these matters are no longer before the Board.   







FINDINGS OF FACTS

1.  For the entire appellate period, the Veteran has had one painful, stable scar of less than 39 square centimeters on the right arm.

2.  Prior to October 19, 2015, the Veteran has had headaches manifested by prostrating attacks at least monthly, where he must stop activity until the headache resolves.  

3.  Since October 19, 2015, the Veteran has had daily headaches, which require him to miss work a couple days per week.


CONCLUSIONS OF LAW

1. Prior to October 19, 2015, the criteria for a 10 percent, but no higher, rating for a scar right upper arm, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7805 (2016).

2. Since October 19, 2015, the criteria for a rating in excess of 10 percent for a scar right upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7800-7805 (2016).

3. Prior to October 19, 2015, the criteria for a 30 percent, but no higher, rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8100 (2016).

4. Since October 19, 2015, the criteria for a 50 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Increased Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided,  38 C.F.R. § 4.14, however, the ratings under more than one diagnostic code will be assigned when that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Scar Right Upper Arm

The Veteran in receipt of a noncompensable rating prior to October 19, 2015, and 10 percent rating thereafter for a scar on his right arm.  He is seeking a higher rating and contends that evidence shows that his scar was painful and tender, prior to October 19, 2015.

In this case, the Veteran claims that he is entitled to a higher rating for a scar on his right arm due to a small pox vaccine.  There, of course, is no contention that the scar is to the Veteran's head, face, or neck, or causes disfigurement thereto.  Further, it is clear that the scar is rather small, and certainly less than 39 square centimeters in area.  Therefore, the highest schedular rating available to the Veteran under 38 C.F.R. § 4.118, DCs 7800-7805 is a 10 percent rating, which is available for such scars less than 6 square inches or 39 square centimeters that are (1) deep and nonlinear; or (2) unstable or painful.  An additional 10 percent is available under DC 7804 is the scar is both unstable and painful.

Relevant to this appeal under DC 7806, a 10 percent rating is available where there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.

The Veteran was first accorded a VA examination of his scar in July 2008, which is illuminative of the severity of his condition.  The examination report notes a right arm scar 1 centimeter by 1.3 centimeters in area, or 1.3 centimeters squared.  The scar was said raised .1 centimeters and painful, but without adherence to the underlying tissue, resulting in limitation of motion or loss of unction, underlying soft tissue damage, or breakdown of the skin.  A right thigh scar, not presently at issue in this appeal was also noted.

A June 2010 VA examination report notes that the Veteran had a painful keloid scar due to small pox inoculation.  He underwent surgery to have the scar removed, but keloid formation returned.  No pain or breakdown of the skin was noted.  The scar was also well-healed, non-tender to palpation, hyperpigmented with some keloid formation and nonlinear (as it was round).  However, it was reported that the skin was itchy at times.  There was no adherence to underlying tissue, soft tissue damage or underlying tissue loss.  The scar was said to be .75 inches by .75 inches, or .5625 inches squared in area, and raised .125 inches.

Subsequently, in July 2010, the Veteran submitted a statement to VA stating that his scar was painful, a statement that the Veteran was competent to make.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In July 2013, a scar and skin diseases examination was conducted which noted the right arm scar with keloid formation.  The scar measured 4 centimeters squared in area.  The scar was said not to be painful or unstable.  To treat the scar, the Veteran had had 3-4 cortisone shots.  The scar was described as a small depressed scar on the right shoulder.

In October 2015, the Veteran underwent yet another VA scars examination.  The scar was described as a superficial right arm scar that was painful and itchy, but not unstable, measuring 1.5 centimeters by 2 centimeters, or 3 centimeters squared in area.  The scar was not deep, but was said to be nonlinear.

The Board finds that the Veteran's right arm scar was painful prior to October 19, 2015.  Therefore, the Veteran is entitled to a 10 percent rating for the entire appellate period.  However, a high rating is not warranted as there is no evidence that (1) there is more than one scar due to the small pox vaccine on the upper arm; (2) that the one scar he does have is unstable; (3) that the scar is more than 39 square centimeters in area; (4) or is to the head, neck, of face, or causes disfigurement thereto.

The Veteran does use, or has used during the rating period, anti-itch cream to treat the scar.  However, there is no indication in the record that this cream is a corticosteroid.  Even if it were, it is a not systemic therapy contemplated by DC 7806.  Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  Further, to the extent that the Veteran received cortisone injections, he did so only 3-4 times during the appeals period, and did not do so on a regular basis which would entitle him to a rating in excess of 10 percent under DC 7806.  38 C.F.R. § 4.20.

The Board also notes that the Veteran had been service connected twice for the right arm scar under both 7802 and 7804, and that the rating under 7802 was discontinued as the assignment of ratings under two DCs for the same symptoms stemming from the same disability was not permitted. 38 C.F.R. § 4.14; See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Headaches

The Veteran has been in receipt of a noncompensable rating for headaches prior to April 22, 2010; a 10 percent rating to October 19, 2015; and a 30 percent rating thereafter.  The Veteran contends that his headaches have been daily and debilitating prior to October 19, 2015.  

The Veteran's headaches have been assigned disability ratings under DC 8100 of 38 C.F.R. § 4.124a.  A 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in 2 months over last several months; and a noncompensable rating is provided for headaches with less frequent attacks.

At the July 2008 VA examination, tension headaches, rather than migraines, were noted.  The Veteran had tension headaches 3 to 4 times per week lasting a few minutes if medication was taken.  If he did not take medication, he may have to "sleep it off."  At these times, headaches lasted up to four hours.  The headaches were not said to be prostrating and that ordinary activity was possible.  However, headaches led to decreased concentration, difficulty following instructions, and pain.  This prevented the Veteran from engaging in most daily activities during an attack, as he did nothing until the headache resolved.

At the June 2010 VA examination, it was reported that the Veteran had weekly non-prostrating headaches over the past year.  The Veteran also took medication to control his symptoms. The onset of a headache brought decreased concentration, poor social interactions, difficulty following instructions, vision difficulty, and pain.  The Veteran avoided lifting/carrying, running, and outside chores in the sunlight when symptomatic.  The Veteran was then working part-time in sales and had lost two weeks of work in the past year due to painful headaches.

At the April 2013 VA examination, tension headaches with throbbing pain behind both eyes were noted.  The Veteran had constant pulsating pain on both sides of his head which occurred daily.  The headaches were said to be non-prostrating and were said not to affect employment; however, no other details were provided.

At the October 2015 examination, the Veteran reported daily right side and frontal headaches.  Twice weekly, the Veteran had severe episodes lasting 6 to 7 hours, during which he would need to lie down and rest.  Medication for migraines was said to be ineffective.  The attacks were said to be prostrating.  The Veteran was working a desk job as an auditor for a bank.  His work accommodated him by allowing him to work in an area with dim lights and take periodic breaks from headaches.  He has had to miss work a couple days per week due to severe headaches.

The Board finds that prior to October 19, 2015, a 30 percent rating for migraines is warranted.  Though the examination reports state that headaches were non-prostrating, each examination noted significant interference with daily activities when a headache occurred.  Further, headaches were reported to occur 3-4 times per week at the July 2008 examination, weekly at the June 2010 examination, and daily at the April 2013 examination.  This is more than the average of once per month over several months contemplated by the 30 percent rating.  A rating greater than 30 percent is not warranted for this time period as the Veteran did not report severe economic inadaptability.  Though the Veteran, as reported during the June 2010 examination, lost two weeks of work due to headaches, this is not severe economic inadaptability as there is no report in the record that the Veteran lost his job due to missed work related to the disability.  Further, the Veteran progressed from that sales job to being an auditor at a bank by 2015, despite the disability.

While during some of this period medication may have alleviated the Veteran's symptoms, because the ameliorative effects of medication are not contemplated by the rating code, the Board cannot consider such effects.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication").  Therefore, the Board, in assigning the above ratings, finds it significant that the Veteran has always had to stop activity until a headache resolves.

Since October 19, 2015, the Board finds that a 50 percent rating is warranted.  The Veteran reported daily headaches.  While the Veteran was able to reach accommodations to continue working, the Veteran reported missing a couple days of work each week so he could go home to lie down to recover.  This is productive of severe economic inadaptability.

October 19, 2015 is the earliest ascertainable date for the increase to 50 percent, as there is no other indication of record demonstrating severe economic inadaptability prior to that date.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (stating that a higher rating should be granted for service-connected disabilities from the point when the increase in level of disability can be ascertained).

In closing, the Board notes that a claim for TDIU is implicitly a part of every increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, TDIU is not raised by the record.  The Veteran, at least as of the October 2015 VA examination for headaches was working as an auditor for a bank.  It seemed he was still able to be productive by working in a dimly lighted area.  Though the Veteran had to miss a couple days of work per week, there is no indication that the Veteran had an income or job which was marginal, and the Board highly doubts that a bank would allow an auditor to continue employment in a protected position.  Rather, it seems that the role of an auditor for a bank would be significant, even if his headaches meant that in this important role the Veteran was earning below his potential because of prostrating headaches.  If the Veteran wishes to pursue a TDIU claim, he should file with a claim with the RO.

In sum, a higher 10 percent rating is granted for the right arm scar prior to October 19, 2015, but a rating in excess of 10 percent is denied; and a 30 percent rating prior to October 19, 2015 and a 50 percent rating thereafter is granted for headaches.  However, the preponderance of the evidence is against a higher ratings.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to October 19, 2015, a 10 percent rating, but no higher, for scar right upper arm is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since October 19, 2015, a rating in excess of 10 percent for right upper arm is denied.

Prior to October 19, 2015, a 30 percent rating for headaches, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since October 19, 2015, a 50 percent rating for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


